The opinion of the court was delivered by
Cunningham, J.:
The theory upon which the court found for Goodley Bros, upon the above statement of facts evidently was’ that, because Goodley Bros, had engaged Willis to thrash 1000 acres of wheat, they had a right to recover any damages which any one. had suffered because of Willis’s failure to perform his cpntract, and that, as Joseph Goodley had suffered damages, Goodly Bros, had a right in this action to show that fact and recover such damages. We feel confi*792dent that the court erred in taking this view of the law under these facts. Although Goodley Bros, procured Willis to thrash 1000 acres of wheat, or, as they say in a letter written to Reeves & Co., about -lOOfi acres, they had no right, as matter of law, to recover for these damages done to another. They had no right of action against Willis ; he had completed their job to their satisfaction. That the job which Willis undertook to do for Joseph Goodley was a separate one from Goodley Bros, is clearly shown by the fact that Joseph Goodley undertook to pay to Reeves & Co-, the sum of $550, when Willis had satisfactorily done his thrashing. For the failure to do this, Joseph Goodley would have his right of action against Willis ; he alone was damaged. It does not appear that Goodley Bros, were in any manner whatever interested with Joseph Goodley or in his affairs. • Surely they cannot recover damages when they have sustained no loss of any kind or nature whatsoever by reason of Willis’s quitting Joseph Goodley’s work at the time he did.
The court finds that Joseph Goodley accepted the contract which Goodley Bros, had made with Willis for the thrashing of 1000 acres of wheat to the extent of the number of acres of which he owned, but this fact would not change the result. By such acceptance the contract became that of Joseph Goodley, and its breach would not entitle Goodley Brothers to recover. Joseph Goodley, so far as the case shows, seems entirely satisfied; at least, he makes no claim for damages. Another cannot do it for him.
The judgment of the court below will be reversed, with instructions to enter judgment in favor of the plaintiff in error.
Gbeene, Pollock, JJ., concurring.